Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 1 of 21 PageID #: 297



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
UNITED STATES OF AMERICA,


            -against-                                  MEMORANDUM AND
                                                       ORDER
                                                       20-cr-213(KAM)
TYSHAWN CORBETT, et al.
--------------------------------------X



MATSUMOTO, United States District Judge:
            A grand jury of this district returned an indictment

charging defendants Tyshawn Corbett, Qawon Allen, Desmonn

Beckett, Devon Bristol, Marlon Bristol, Andrew Campbell, and

Quandel Smothers with racketeering conspiracy and possessing a

firearm during a drug trafficking crime, and additionally

charging defendants Corbett and Allen with conspiracy to commit

murder in-aid-of racketeering, attempted murder in-aid-of

racketeering, assault in-aid-of racketeering, and possessing,

brandishing and discharging a firearm during a crime of

violence.   See Sealed Indictment, ECF No. 1.         The grand jury was

empaneled on October 10, 2019 and returned its indictment on

June 18, 2020, its work having been interrupted due to the

COVID-19 pandemic.     Response to Motion to Inspect Grand Jury

Records (“Govt. Resp.”), ECF No. 27 at 3.



                                     1
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 2 of 21 PageID #: 298



            Currently before the court is defendants’ motion to

inspect “records and papers used in connection with the

constitution of the Master and Qualified Jury Wheels in this

district,” used to select the Grand Jurors who returned the

indictment in this case on June 18, 2020, “pursuant to the Fifth

and Sixth Amendments to the United States Constitution and the

Jury Selection and Service Act (‘JSSA’), 28 U.S.C. §§ 1867(a)

and (f).”    Motion to Inspect Grand Jury Records (“Def. Mot.”),

ECF No. 10 at 1.1     Defendants also moved to dismiss the

indictment, alleging generally that it violated the grand jury

procedures set out in Title 28 of the United States Code.            Id.

at 3.   Defendants’ motion to dismiss the indictment is DENIED

without prejudice to refile after inspection of grand jury

procedures and records as granted in this Memorandum & Order.

See 28 U.S.C. § 1867(a) and F.R.Crim.P. 12(b)(3)(A)(v).

            Without identifying information that materially

distinguishes the jury selection process in the Eastern District

of New York from that of the Southern District of New York

(where defendants contend that different unified procedures were

used), the United States in this district has opposed the

majority of defendants’ requests, agreeing only to disclose “the


1     The motion to inspect grand jury records was initially filed by
defendant Qawon Allen and was subsequently joined by all other defendants.
See Defense Motions at ECF Nos. 12, 29, 33, 34, 43, 46. The court therefore
treats the instant motion and replies as timely and filed on behalf of all
defendants.

                                     2
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 3 of 21 PageID #: 299



county of residence, zip code, and...the race and age of the

individuals listed in the Master Jury Wheel.”          Govt. Resp. at 2.

            “It is part of the established tradition in the use

of juries as instruments of public justice that the jury be a

body truly representative of the community.” Smith v. State of

Texas, 311 U.S. 128, 130, 61 S. Ct. 164, 165, 85 L. Ed. 84

(1940).   Representative juries undergird “our basic concepts of

a democratic society and a representative government.”           Id.   The

four narrow categories the government in this district

recommends providing, from a Master Jury Wheel of approximately

eight million records, neither serves the requirements of the

JSSA nor the demands of justice.

           For the reasons set forth below, defendants’ requests

to inspect are granted and denied in part. In addition, a

protective order regarding the disclosed documents is issued

below.

                                BACKGROUND

           The grand jury in this case sat regularly on Thursdays

between October 10, 2019 and March 12, 2020, the last day it

could achieve a quorum prior to the orders of New York State and

the Eastern District of New York regarding the COVID-19

pandemic. See Chief Judge Mauskopf’s Administrative Order 2020-

11 (“Order 2020-11”).     The grand jury restarted its Thursday

meetings on June 11, 2020 and, on June 18, 2020, returned the

                                     3
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 4 of 21 PageID #: 300



indictment at issue from the Central Islip courthouse.           Govt.

Resp. at 3.   The defendants are concerned that, at the time of

the indictment, “the grand jury was sitting in Central Islip as

opposed to Brooklyn [while] most members of the public in the

Eastern District of New York were still under a stay-at-home

recommendation,” and that this “may have compromised

[defendants’] right to a grand jury selected from a fair cross

section of the community.”      Def. Mot. at 1.     Pursuant to 28

U.S.C. §§ 1867(a) and (f), defendants seek to inspect the

records comprising the Master and Qualified Jury Wheels to

ensure that the grand jury was drawn from a fair-cross section

of society.

                           STANDARD OF REVIEW

           First, “[t]he Second Circuit has yet to specifically

consider what constitutes the timely filing of a motion pursuant

to the JSSA related to the composition of a grand jury.” United

States v. Saipov, No. S1 17-CR-722 (VSB), 2020 WL 915808, at *2

(S.D.N.Y. Feb. 26, 2020).      However, other courts have held that

a motion made within seven days after an indictment was returned

is considered to be timely. Id. (collecting cases); 28 U.S.C. §

1867(a).   As the instant motion was made within seven days of

the indictment, the court finds it is timely.

           Next, the JSSA extends to grand juries the Fifth and

Sixth Amendment’s guarantee of a jury selected from a fair

                                     4
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 5 of 21 PageID #: 301



cross-section of the community.          See United States v. Shader,

No. 20-CR-202, 2020 WL 4158059, at *2 (E.D.N.Y. July 17, 2020)

(citing Taylor v. Louisiana, 419 U.S. 522, 530 (1975); United

States v. LaChance, 788 F.2d 856 (2d Cir. 1986), cert. den. 479

U.S. 883 (1986); United States v. Brown, 116 F.3d 466 (2d Cir.

1997) (summary order)).      In relevant part, the JSSA provides

that:

     The contents of records or papers used by the jury
     commission or clerk in connection with the jury selection
     process shall not be disclosed, except . . . as may be
     necessary in the preparation or presentation of a motion
     under subsection (a), (b), or (c) of this section . . . .
     The parties in a case shall be allowed to inspect,
     reproduce, and copy such records or papers at all
     reasonable times during the preparation and pendency of
     such a motion.


28 U.S.C. § 1867(f).     A party has an “unqualified right to

inspect jury lists,” in order to “aid parties in the

‘preparation’ of motions challenging jury-selection procedures.”

Test v. United States, 420 U.S. 28, 30 (1975) (per curiam)

(emphasis added).    “[W]ithout inspection, a party almost

invariably would be unable to determine whether he has a

potentially meritorious challenge.”          Id.   The provisions

outlined in § 1867(f) “around records and papers” that were

“‘used’ by the administrators in the jury selection process,”

give a party access to “records and papers already in

existence.” United States v. Miller, 116 F.3d 641, 658 (2d Cir.


                                     5
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 6 of 21 PageID #: 302



1997). This circuit has recognized the need a party may have, in

the preparation of a motion to challenge jury selection

procedures, “to take testimony from the jury administrator and

to examine the juror questionnaires themselves.”          Miller, 116

F.3d 641, 658.    Though such discovery requests are within the

bounds of § 1867(f), the Second Circuit makes clear that

requesting that the jury administrator conduct substantive

demographic analysis for the parties is outside the scope of the

statute.   Id. (noting that in the E.D.N.Y., Judge Dearie allowed

defendant to take testimony of jury administrator and receive

geographic data breakdowns, but correctly did not impose a

burden of analysis on the jury administrator).

                                DISCUSSION

           The current plan in this district is similar to the

plan that was at issue in United States v. Rioux, where

“[f]irst, the Clerk of the district court compiles a ‘master

list’ from voter registration tallies, and supplements this list

with information from the Department of Motor Vehicles. Second,

the Clerk weeds out from the master list those persons who are

ineligible for jury service, resulting in a ‘qualified wheel.’

Finally, the Clerk selects jury venires at random from the

qualified wheel.” United States v. Rioux, 97 F.3d 648, 654 (2d

Cir. 1996)(counsel was provided with unrestricted access to jury



                                     6
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 7 of 21 PageID #: 303



questionnaires returned as undelivered); see also Miller, 116

F.3d at *657 (describing the E.D.N.Y. jury plan and procedures).

           The government in the Eastern District2 suggests that

providing the county of residence, zip code, race, and age of

individuals in the Master Jury Wheel provides sufficient data

from which defendants may determine whether their challenge to

the process by which grand jury members are selected is

consistent with the JSSA.       Govt. Resp. at 2.      The court

disagrees and finds that the Master Jury Wheel provides both the

most expansive and the least specific information upon which to

determine if the Eastern District’s current grand jury

procedures comply with the JSSA.          The Master Jury Wheel is

comprised of New York State Department of Motor Vehicle records

and voter registration records.           Miller, 116 F.3d at *657.

Grand juries are selected from the master wheel only after the

creation of a separate Qualified Jury Wheel, and even then only

after further procedure administered by the Clerk of Court.              See




2     The government’s response to this and similar motions in the Eastern
District inexplicably differs from the response of the government in the
Southern District on the same issues. The court has no reason to doubt the
defense’s contention that in the Southern District, the government “was the
party who proposed the conference call with the Jury Administrator, proposed
a joint defense-prosecution meeting after the call, and, ultimately,
consented to nearly all of the very same requests it objects to here.” See
Defendant’s Sur-Reply, ECF No. 71 at 1 and Exh. B (attaching July 14 Joint
Letter, United States v. Balde, 20-CR-281 (KPF) (S.D.N.Y)(demonstrating
parties’ agreement that the S.D.N.Y. should order most of the requested
disclosures not already satisfied in the call with the S.D.N.Y. Jury
Administrator, available at Def. Reply to Gov’t Resp. to Def. Mot. to Inspect
Grand Jury Materials, ECF No. 62, Exh. A)).

                                      7
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 8 of 21 PageID #: 304



generally Eastern District of New York Jury Selection Plan,

available at

https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf.

Consequently, the Master Jury Wheel, standing alone, cannot be

used to determine whether grand juries in this district are

selected in compliance with the JSSA.3

           The defendants’ motion to inspect the documents and

procedures relating to the constitution of the district’s Master

and Qualified Jury Wheels, as listed in Attachment 1 to the

declaration of Defendant’s expert, Jeffrey Martin, see Def’s

Mot., Exh. A, is GRANTED in part, in order to allow defendants

to determine whether to formulate an informed challenge.             Test,

420 U.S. at 30; see also United States v. Saipov, No. S1 17-CR-

722 (VSB), 2020 WL 915808, at *3 (S.D.N.Y. Feb. 26,

2020)(granting access to substantially similar grand jury

records and papers); United States v. Simmons, Memo Endorsement,




3     The cases the government cites in opposition stand largely for the
parties’ agreed-upon proposition that personally identifiable information
from the Master Jury Wheel, such as names and addresses, may not properly be
disclosed.   United States v. Gotti No. 02-CR-743 (RCC), 2004 WL 32858, *11
(S.D.N.Y. Jan. 6, 2004) and 2004 WL 405950, *1 (S.D.N.Y. Mar. 3, 2004)(court
declined to turn over grand juror identifying information based on witness
intimidation and accusations of defendants serving as hitmen for the Gambino
crime family); United States v. Davis, No. 06-CR 911 (LBS), 2009 WL 637164,
*16 (S.D.N.Y. Mar. 11, 2009)(holding that the “names of specific [grand]
jurors do not need to be turned over to a defendant” charged with conspiring
to rob and murder drug dealers in New York); see also United States v.
Harvey, 756 F.2d 636, 642 (8th Cir. 1985) (the district court had not “erred
in refusing to disclose the names and addresses of the persons on the master
grand jury list,” particularly where defendant provided no basis for the
requested disclosures and never inspected what was provided).

                                      8
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 9 of 21 PageID #: 305



20-CR-294 (PKC) (S.D.N.Y. June 24, 2020), ECF No. 11 (endorsing

order in Saipov, 2020 WL 915808).

           Defendants do not request, and are precluded from

accessing, all personally identifying information about jurors,

including names, address, and social security numbers, or any

other potentially identifying information.         Def. Mot. at 2; see

United States v. Gotti, 2004 WL 32858, at *10-11 (S.D.N.Y.

2004); United States v. Hansel, 70 F. 3d 6, 8 (2d Cir. 1995)

(per curiam).

                     RULING ON DEFENDANTS’ MOTION

           Defendant’s motion to inspect grand jury selection

records is GRANTED in part.      Section 1867(f) entitles defendants

“only to records and papers already in existence” but “nothing

... entitles defendants to require the jury administrator to

analyze data on their behalf.”       Miller, 116 F.3d at 658.

           As itemized below, defendants’ requests are granted in

part, as they relate to data used to select the Grand Jurors who

returned the indictment in this case on June 18, 2020. The

number next to the request corresponds to its number in

defendants’ Attachment 1 of Exhibit A to defendants’ motion. For

ease of reference, the request is set forth verbatim from

defendants’ Attachment 1.




                                     9
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 10 of 21 PageID #: 306



                             REQUESTS GRANTED

     1) The Jury Plan for the Eastern District of New York

currently in effect and, if different in any respect, at the

time grand jurors were summoned in this case. This Plan is

believed to be the “Jury Selection Plan (As amended October 30,

2006)” effective October 30th, 2006.

     ORDER: This request may be moot. As the government noted,

Govt. Resp. at pp. 2-3 and 6, the Jury Selection Plan of this

Court (“Jury Plan”), effective October 30, 2006, was in effect

and was utilized at the time the Grand Jury in this case was

empaneled. See Jury Plan available at

https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf.

     2) A description of any changes from the previous

procedures or from the Jury Plan for the grand jury or creation

of the grand jury because of the Covid-19 pandemic.

     ORDER: This request also may be moot. As the government

noted, Govt. Resp. at pp. 2-3 and 6, the Jury Selection Plan of

this Court (“Jury Plan”), effective October 30, 2006, was in

effect and was utilized at the time the Grand Jury in this case

was empaneled. Id.

     3) Any order of the Court that effects the previous

procedures or the Jury Plan for the grand jury or creation of

the grand jury because of the Covid-19 pandemic.



                                     10
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 11 of 21 PageID #: 307



     ORDER: This request also may be moot. As the government

noted, Govt. Resp. at pp. 2-3 and 6, the Jury Selection Plan of

this Court (“Jury Plan”), effective as of October 30, 2006, was

in effect and was utilized at the time the Grand Jury in this

case was empaneled. Id.

     4) A description of work done, contact information, and

communications with any vendors in the creation of the Master

and Qualified Jury Wheels used to summon grand jurors in this

case.

     ORDER: This request is GRANTED only to the extent documents

are retained that pertain to the particular grand jury that

returned the June 18, 2020 indictment.         The release of documents

that are broader in scope, or pertain to grand juries beyond the

one at issue, is DENIED.

     5) A confirmation that the grand jury in this case was

selected from the entire District or, if not, a description of

the basis and selection for the grand jury in this case.

     ORDER: This request also may be moot as the government

noted, Govt. Resp. at pp. 2-3 and 6, that the Grand Jury was

selected from the entire district pursuant to the Jury Plan.

     6) Any AO-12 form or JS-12 form created which relates to

the Master Jury Wheel and Qualified Jury Wheel that were used to

summon the grand jurors who returned the indictment in this case

as required by 28 U.S.C. § 1863(a).

                                     11
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 12 of 21 PageID #: 308



     7) Any other statistical or demographic analyses produced

to ensure the quality and compliance of the Master Jury Wheel

and Qualified Jury Wheel that were used to summon grand jurors

in this case with the Jury Plan (especially Section 2), Jury

Selection and Service Act and constitutional requirements.

     ORDER: The Clerk of Court shall provide statistical and

demographic data to the extent this information is retained.             If

this information is not retained, the Clerk of Court shall

provide a description of underlying procedures used pertaining

to this data set, and what information, if any, is retained.

See Jury Plan § 18; see also 28 U.S.C. § 1867(f).

     8) The date when the Master Jury Wheel that was used to

summon grand jurors in this case was refilled as described in

the Jury Plan Section 5.

     9) The calculation of the proportional representation of

counties in the Master Jury Wheel described in the Jury Plan

Section 4.

     ORDER: This request is DENIED, as it requests analysis by

the Jury Administrator.      Miller, 116 F.3d 658.

     10) The procedures implemented for prospective jurors who

do not respond to a juror qualification form or have their juror

qualification form returned from the Postal Service as

undeliverable.



                                     12
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 13 of 21 PageID #: 309



     11) The number of persons who failed to return a completed

juror qualification form as described in the Jury Plan Section

6.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not maintained, the Clerk of Court shall provide a description

of underlying procedures used pertaining to this data set, and

what information, if any, is retained. See Jury Plan § 18; see

also 28 U.S.C. § 1867(f).

     12) The number of persons who failed to return a completed

juror qualification form and who were summoned by the clerk to

appear before the clerk to fill out a juror qualification form

as described in the Jury Plan Section 6.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained. See Jury Plan § 18; see also

28 U.S.C. § 1867(f).

     13) The date when grand jurors were summoned in this case.

     14) The number of persons summoned from the Qualified Jury

Wheel to be considered as grand jurors in this case.

     15) The Master Jury Wheel data as described in the Jury

Plan Section 5 in electronic and accessible form that includes

                                     13
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 14 of 21 PageID #: 310



Juror Number, Race, Gender, Hispanic Ethnicity, Year of Birth,

Zip Code, City, County and Jury Division.

     ORDER: Identifying information, including, but not limited

to, names, addresses, telephone numbers, full dates of birth, or

social security numbers, shall not be provided to the parties or

disclosed to the public.

     16)   The Qualified Jury Wheel data as described in the Jury

Plan Section 11 in electronic and accessible form that includes

Juror Number, Race, Gender, Hispanic Ethnicity, Year of Birth,

Zip Code, City, County and Jury Division.

     ORDER: Identifying information, including, but not limited

to, names, addresses, telephone numbers, full dates of birth, or

social security numbers, shall not be provided to the parties or

disclosed to the public.

     17)   Status Codes for potential jurors who were selected

from the Master Jury Wheel for qualification who either had

their qualification form returned by the postal service, did not

respond or were disqualified or exempted from jury service as

described in the Jury Plan. The data should be in electronic and

accessible form that includes Juror Number, whether the form was

returned Undeliverable, whether the form was not returned,

Reason for Disqualification, Race, Gender, Hispanic Ethnicity,

Year of Birth, Zip Code, City, County, and Jury Division.



                                     14
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 15 of 21 PageID #: 311



     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.         Identifying information,

including, but not limited to, names, addresses, telephone

numbers, full dates of birth, or social security numbers, shall

not be provided to the parties or disclosed to the public.

     18)   The Juror Number only (and not Name or Street Address)

for persons who failed to return a completed juror qualification

form and who were summoned by the clerk to appear before the

clerk to fill out a juror qualification form as described in the

Jury Plan Section 6.

     ORDER: The court is advised that the Clerk of Court does

not summon jurors who failed to return a completed juror

qualification form. Therefore, this information is not

available.

     19)   The Juror Number only (and not Name or Street Address)

for persons selected as potential grand jurors in this case.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.         See Jury Plan § 18; see also

                                     15
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 16 of 21 PageID #: 312



28 U.S.C. § 1867(f).      Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     21)   The juror qualification and summons forms for persons

summoned to potentially become grand jurors in this case.

     ORDER: The court is advised that the juror qualification

and summons forms are sent to potential grand jurors, however

the summons forms are not returned to or retained by the Clerk

of Court. The Clerk of Court shall provide this information to

the extent this information is retained, including the returned

juror qualification forms.       If this information is not retained,

the Clerk of Court shall provide a description of underlying

procedures used pertaining to this data set, and what

information, if any, is retained.         See Jury Plan § 18; see also

28 U.S.C. § 1867(f).      Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     22)   The disposition of each summoned potential grand juror

in this case as to excusal, deferment, disqualification or

selection as described in the Jury Plan.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is retained.         If this information is

                                     16
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 17 of 21 PageID #: 313



not retained, the Clerk of Court shall provide a description of

underlying procedures used pertaining to this data set, and what

information, if any, is retained.         See Jury Plan § 18; see also

28 U.S.C. § 1867(f).      Identifying information, including, but

not limited to, names, addresses, telephone numbers, full dates

of birth, or social security numbers, shall not be provided to

the parties or disclosed to the public.

     23)   The attendance record and reason for absence by date

for each grand juror.

     ORDER: The Clerk of Court shall provide this information to

the extent this information is maintained.          If this information

is not maintained, the Clerk of Court shall provide a

description of underlying procedures used pertaining to this

data set, and what information, if any, is retained.           See Jury

Plan § 18; see also 28 U.S.C. § 1867(f).         Identifying

information, including, but not limited to, names, addresses,

telephone numbers, full dates of birth, or social security

numbers, shall not be provided to the parties or disclosed to

the public.

     The court notes that the Clerk of Court does not maintain

records of the reasons for the absence of a grand juror.            The

United States Attorney’s Office for the Eastern District of New

York Grand Jury Clerk may have this information.



                                     17
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 18 of 21 PageID #: 314



                             PROTECTIVE ORDER

           The documents produced pursuant to this Memorandum and

Order are subject to the Protective Order set forth herein. 28

U.S.C. § 1867(f); see United States v. Shader, No. 20-CR-202,

2020 WL 4158059, at *5 (E.D.N.Y. July 17, 2020); United States

v. Pirk, 281 F. Supp.3d at 346-47 (W.D.N.Y. 2017).           Counsel,

their legal staff, experts and consultants are bound by this

Protective Order.

           1. The materials may be used only by counsel, their

legal staff and experts in connection with the preparation

and/or litigation of a motion in this case challenging the

District’s jury selection procedures and may not be disclosed.

The materials may not be used for purposes of jury selection,

trial, or any other matter other than the preparation and/or

litigation of a motion in this case challenging the District’s

jury selection procedures.

           2. The materials either must be returned to the Court

at the commencement of jury selection, or counsel, their staff,

and their experts and consultants must certify that the

materials have been destroyed and that no materials have been

retained in any duplicative form.

           3. The Clerk of the Court shall file a sealed copy of

the records on the docket for purposes of maintaining a record

of the production.

                                     18
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 19 of 21 PageID #: 315



            4. Consistent with 28 U.S.C. § 1867(f), the materials

may not be disclosed, shown or distributed in any manner to

third parties, except experts and consultants. Similarly, the

materials may only be disclosed to individuals who have a need

to view the materials “as may be necessary in the preparation or

presentation of” a motion to dismiss on the ground of

“substantial failure to comply with the provisions of this title

in selecting the grand or petit jury.” 28 U.S.C. § 1867.

            5. Defendants shall not possess the materials at any

time, except when reviewing the materials with counsel. The

materials may not be carried into or reviewed in any detention

facility or residence of the defendants. The materials may be

reviewed by a Defendant, if in custody, by whatever approved

arrangements can be made with the Bureau of Prisons to

facilitate any such review, including video or audio conference

procedures that have been utilized during the current COVID-19

pandemic.

            6. Every attorney who accesses the materials is

personally responsible not only for his or her compliance with

this Protective Order, but also his or her client’s compliance

with the requirements of this Protective Order and compliance by

any staff member, expert, or other person who is shown the

materials consistent with the parameters of this Memorandum and

Order.

                                     19
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 20 of 21 PageID #: 316



           Penalties: Counsel, their staff, experts, consultants,

defendants, and the government are reminded that “[a]ny person

who discloses the contents of any record or paper in violation

of this subsection may be fined not more than $1,000 or

imprisoned not more than one year, or

both.”   28 U.S.C. § 1867(f).




                                     20
Case 1:20-cr-00213-KAM Document 85 Filed 08/21/20 Page 21 of 21 PageID #: 317



                                CONCLUSION

           For the reasons set forth above, defendants’ motion

for inspection of grand jury records is granted in part and

their motion to dismiss the indictment is denied, without

prejudice to renew after inspection of grand jury records and

processes.

           It is hereby ORDERED that the Clerk of the Court, as

the custodian of the grand jury records, shall provide to the

defense and the government in this case, as soon as practicable

but no later than twenty-one (21) business days from the date of

this Order, the grand jury records relating to the instant

indictment as set forth above in this Memorandum and Order.             The

Clerk of the Court is afforded leave to apply for additional

time, should the search for documents become too onerous.

Defense counsel is directed to serve a copy of this Memorandum

and Order upon the Clerk of the Court as soon as practicable.



SO ORDERED.


Dated:     August 21, 2020
           Brooklyn, New York


                                          _________/s/_________________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York



                                     21
